BY THE COURT.
Supposing the words declared upon, do charge the plaintiff with adultery, which it would be difficult to maintain, are they actionable ? It has been determined in this state, that to charge a woman with being an adulteress, or a whore, is actionable. The courts have gone no further. Their going that far is conceded to be an innovation upon the common law rule. This exception, from the common law, rests upon the peculiar influence of such a charge upon a woman, to exclude her from the society of respectable people, and to prevent her from forming an advantageous connexion in life. It may be matter of regret to us, that the moral perceptions of community do not place the two sexes on the same level in respect to the odium of such offences; yet, we cannot be ignorant of the fact, that such is not the case. This reason given, then, for making an exception from the common law rule, in the case of the female, does not apply to the case of th emale. We are unwilling to carry the exception further than it has been carried, and have so decided heretofore. If it be advisable to alter the law, it is better for the legislature to do it.
Judgment for the defendant.
[This variation from the common law does not extend to men; Alfele v. Wright, 17 O. S. 238, 242. Charge merely of moral turpi' tude not actionable; Davis v. Brown, 27 O. S. 326, 329, 330.]